          Case 1:18-cv-00566-TJM-CFH Document 172 Filed 02/24/20 Page 1 of 1




                                              STATE OF NEW YORK
                                        OFFICE OF THE ATTORNEY GENERAL


 LETITIA JAMES                                                                                     DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                          LITIGATION BUREAU


                                             Writer Direct: 518-776-2255

                                                    February 24, 2020

    Honorable Christian F. Hummel
    United States District Court
    Northern District of New York
    James T. Foley U.S. Courthouse
    445 Broadway, Room 441
    Albany, NY 12207

    Re:     NRA v. Cuomo, et al
            Northern District of New York
            18-CV-566 (TJM)(CFH)

    Dear Judge Hummel:

            I write to request a seven (7) day extension of time until March 3, 2020, for the
    Defendants to comply with the terms of the Court’s order at Dkt. 167. Though the Defendants
    have been working diligently to compile the additional information directed by the Court, my
    own case and travel schedule, coupled with that of my clients’, has made coordinating to finalize
    the information for the Court difficult. It is believed that this additional seven days should be
    sufficient for the Defendants’ to finalize the information directed by the Court.

            The Court’s continued attention to this matter is appreciated.

                                                                    Respectfully yours,

                                                                    s/ William A. Scott

                                                                    William A. Scott
                                                                    Assistant Attorney General
                                                                    Bar Roll No. 512434
                                                                    William.Scott@ag.ny.gov




             THE CAPITOL, ALBANY, NY 12224-0341 ● (518) 776-2300 ● FAX (518) 915-7738 * NOT FOR SERVICE OF PAPERS
                                                         WWW.AG.NY.GOV
